Case 18-04791        Doc 40     Filed 04/16/19     Entered 04/16/19 14:03:15          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 04791
         Kurenda T Jones

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/22/2018.

         2) The plan was confirmed on 04/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/27/2018.

         5) The case was Dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04791         Doc 40       Filed 04/16/19     Entered 04/16/19 14:03:15              Desc         Page 2
                                                     of 3



 Receipts:

         Total paid by or on behalf of the debtor                    $600.00
         Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                        $600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $573.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                          $27.00
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $600.00

 Attorney fees paid and disclosed by debtor:                    $350.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim          Claim       Principal      Int.
 Name                                   Class   Scheduled      Asserted       Allowed        Paid         Paid
 AFNI INC                           Unsecured         196.00           NA            NA            0.00       0.00
 AMER FST FIN                       Unsecured         395.00           NA            NA            0.00       0.00
 American InfoSource LP             Unsecured           0.00        508.45        508.45           0.00       0.00
 AmeriCash Loans LLC                Unsecured         400.00        374.38        374.38           0.00       0.00
 Bay Area Credit Service            Unsecured      1,058.00            NA            NA            0.00       0.00
 Capital One Auto Finance           Unsecured     10,796.00            NA            NA            0.00       0.00
 City of Chicago Heights            Unsecured      5,000.00            NA            NA            0.00       0.00
 City of Flossmoor                  Unsecured         200.00           NA            NA            0.00       0.00
 Consumer Portfolio Services        Secured        8,908.00       9,350.20      9,350.20           0.00       0.00
 Educational Credit Management Corp Unsecured     10,856.00     11,046.87      11,046.87           0.00       0.00
 Enhanced Recovery Co L             Unsecured         197.00           NA            NA            0.00       0.00
 Franciscan Alliance, Inc           Unsecured      1,732.00            NA            NA            0.00       0.00
 HR Imaging Partners                Unsecured         100.00         75.00         75.00           0.00       0.00
 MCSI Collection Agency             Unsecured      4,000.00            NA            NA            0.00       0.00
 Opportunity Financial LLC          Unsecured      1,738.00       2,271.72      2,271.72           0.00       0.00
 Phoenix Financial Serv             Unsecured          47.00           NA            NA            0.00       0.00
 Portfolio Recovery Associates      Unsecured         429.00        429.39        429.39           0.00       0.00
 radiology Imaging Consultants, SC  Unsecured         460.00           NA            NA            0.00       0.00
 RECEIVABLES PERFORMANCE MANA Unsecured               164.00           NA            NA            0.00       0.00
 Village of Lansing                 Unsecured           0.00        250.00        250.00           0.00       0.00
 Village of Midlothian              Unsecured           0.00        250.00        250.00           0.00       0.00
 Village of Olympia Fields          Unsecured         200.00        250.00        250.00           0.00       0.00
 Village of Park Forest             Unsecured         300.00           NA            NA            0.00       0.00
 Village of South Chicago Heights   Unsecured           0.00        500.00        500.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-04791        Doc 40      Filed 04/16/19     Entered 04/16/19 14:03:15             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $9,350.20               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $9,350.20               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,955.81               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $600.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
